Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 11, 2018

The Court of Appeals hereby passes the following order:

A18A0616. CHAD D. BRYANT v. CARLOS TELLS.

      On August 29, 2017, Chad D. Bryant and Carlos Tells both filed notices of
appeal from the trial court’s July 26, 2017 order awarding Tells $450 in this
landlord/tenant action. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Bryant and Tells filed
their notices of appeal 34 days after entry of the order they seek to appeal, this appeal
is untimely and is therefore DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/11/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.